DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         TODD W. STEPHENS,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D22-98

                              [July 14, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Lawrence Michael
Mirman, Judge; L.T. Case No. 56-2012-CF-002034A.

   Todd W. Stephens, Bonifay, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., CONNER and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.